PER CURIAM.
This is an appeal of a judgment of conviction of aggravated battery. The basis for the appeal is the contention that appellant was actually incompetent to stand trial, although appellant’s appointed trial counsel did not move for a competency hearing or in any way suggest that appellant was incompetent to stand trial. Further, the record reveals no reasonable grounds for a belief that appellant was incompetent to stand trial.
Appellate counsel have sought to introduce before this court evidence of appellant’s actual incompetence which was not part of the record below and therefore cannot be considered on appeal. The proper course for appellant to follow in order to obtain consideration of this additional evidence is to file with the lower court a motion for post-conviction relief. The judgment of conviction is affirmed without prejudice to the appellant to file a motion pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
McCORD and LARRY G. SMITH, JJ., and OWEN, WILLIAM C., Jr., Associate Judge (Ret.), concur.